Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Amendment
This is in response to applicant’s amendment/response filed on 03/22/2022, which has been entered and made of record.  Claims 1 and 11 have been amended.  Claims 23 have been added.  Claims 1, 3-7, 10-17, 20, 23 are pending in the application. 

Response to Arguments
Applicant’s arguments on 03/22/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford et al. (US Pub 2018/0365882 A1) in view of Vanreenen et al. (US Pub 2019/0391641 A1) and Noguchi et al. (US Pub 2010/0119156).
As to claim 1, Croxford discloses a method of operating a graphics processing system, the graphics processing system comprising (Croxford, Fig. 1): 
a host processor executing an application (Croxford, ¶0003, “an application such as a game, executing on the host processor (CPU) 1”); and 
a graphics processor operable to process data for the application executing on the host processor to render frames for the application for display (Croxford, ¶0002-0004); 
wherein the host processor and graphics processor are implemented on a remote processor that is located remotely from a display device that is configured for displaying the rendered frames (Croxford, Fig. 1, item 10 and item 8 panel are separated by display interface. ¶0315, “images to be displayed on the head mounted display 8 will be, e.g., rendered by the graphics processing unit (GPU) 2 in response to requests for such rendering from an application executing on a host processor (CPU) 1 of the graphics processing” For head mounted display, it is obvious to have graphic processing separated from the display processing. Also can see in Vanreenen.)
the method comprising:
the graphics processor generating in advance of their being required a plurality of frame sequences, wherein each frame sequence comprises a respective sequence of one or more frames, each frame sequence corresponding to a different possible future state for the application (Croxford, Abstract, “In addition to rendering a first frame representing a first forward view of a scene, a graphics processing system renders one or more further versions of the first frame, each representing a further view of the scene based on a different point in time and/or view orientation.” ¶0048, “rendering one or more further versions of the first frame, each further version representing a further view of the scene at a further point in time, and/or from a further viewpoint and/or in a further view direction; and then generating an output frame for display using rendered data from the rendered first frame and/or rendered data from one or more of the one or more rendered further versions of the first frame.”); and 
the remote processor providing a subset comprising less than all of the generated sequences of frames corresponding to a respective subset of the different possible future states for the application for output for display (Croxford, ¶0048, “generating an output frame for display using rendered data from the rendered first frame and/or rendered data from one or more of the one or more rendered further versions of the first frame” ¶0098, “A (and each) further version is in an embodiment rendered by a (or the) rendering circuit of a (or the) graphics processing unit (GPU) (a graphics processor) of the graphics processing system, but it could also or instead be generated or provided by (a rendering circuit of) another component or components of the graphics processing system, such as a (or the) CPU or a (or the) video processor, if desired.”); 
wherein for each sequence of frames in the subset of the generated sequences of frames that is provided for output for display at the display device (Croxford, Fig. 1, ¶0098-¶0100):
the method further comprising: 
the graphics processing system, when producing a frame in a sequence of frames corresponding to a given future state for the application (Croxford, ¶0168, “the number of further versions that are rendered and/or the further points in time, and/or further viewpoints and/or further view directions (further view orientations (poses)) that the one or more further versions are rendered based on, are in an embodiment selected based on the additional processing that is required to render the further versions, relative to the output (image) quality that is expected to be (or would be) achieved using the rendered further versions, and/or that is (or would be) deemed to be acceptable”), 
determining one or more region(s) of the frame that are to be produced at a first, higher quality (Croxford, ¶0168, “the selection is performed in such a manner so as to (try to) achieve an optimal balance between the additional processing requirements, and the (potential) (image) quality, e.g. so as to achieve a “trade-off” between the additional processing required to render the one or more further versions of the first frame, and the (potential) improvements to the virtual reality (VR) and/or augmented reality (AR) experience that may be provided by rendering the one or more further versions of the first frame.” ¶0193, “the additional processing required to render the further (additional) version can be limited to regions of the first (application) frame that are more likely to suffer from artefacts and distortions, e.g. regions containing objects that are close to the camera (to the viewpoint) and/or moving”),
Croxford does not explicitly discloses producing the determined region(s) of the frame at a first, higher quality, whereas other regions of the frame are produced at a second, lower quality,
wherein the determination of which region(s) of the frame are to be produced at the first, higher quality is based on the content of the frame such that the region(s) that are produced at the first, higher quality include the region(s) of the frame where a user is expected to look at when the frame is displayed.
However, Croxford suggests to improve certain regions of the frame in paragraph 0191 to paragraph 0204 and Croxford also suggests one or more (and in an embodiment each) of the one or more further versions of the first frame are rendered and/or stored (in (the) memory) at a lower (image) quality to the first frame (Croxford, ¶0190).  Thus in view of Croxford alone it is quite obvious to one of ordinary skill in the art to reach the feature of “producing the determined region(s) of the frame at a first, higher quality, whereas other regions of the frame are produced at a second, lower quality.” The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Also Croxford teaches , ¶0170, “a further view (head or display) orientation (pose) that a (and each) further version of the first frame is rendered based on represents a predicted or assumed (head or display) movement (e.g. rotation and/or translation) that the user of the (e.g. head mounted) display might make relative to (starting from) the first view (head or display) orientation (pose) that the first (application) frame is rendered based on, during the time period that the first (application) frame is being used for display.”. ¶0193, “the additional processing required to render the further (additional) version can be limited to regions of the first (application) frame that are more likely to suffer from artefacts and distortions, e.g. regions containing objects that are close to the camera (to the viewpoint) and/or moving”
Vanreenen teaches producing the determined region(s) of the frame at a first, higher quality, whereas other regions of the frame are produced at a second, lower quality (Vanreenen, ¶0025, “one or more higher resolution regions and one or more lower resolutions regions may be rendered in the same image /frame.” ¶0030, “Once the region of the graphics content in the user's foveal vision is determined, this approach may include rendering the region at a higher resolution and rendering the other region(s) of the scene at one or more lower resolutions.”).
Vanreenen also suggests the determination of which region(s) of the frame are to be produced at the first, higher quality is based on the content of the frame such that the region(s) that are produced at the first, higher quality include the region(s) of the frame where a user is expected to look at when the frame is displayed (Vanreenen, ¶0060, “the position of the user's gaze corresponds to the foveated region, and the user may view a higher quality image and/or may not see noticeable artifacts in that frame of graphics content.”). 
Croxford and Vanreenen are considered to be analogous art because all pertain to graphics rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Croxford with the features of “producing the determined region(s) of the frame at a first, higher quality, whereas other regions of the frame are produced at a second, lower quality.” as taught by Vanreenen. The suggestion/motivation would have been the user's experience may not be negatively impacted by rendering the outer regions at one or more lower resolutions and rendering efficiency is gained by not rendering those regions at a higher resolution (Vanreenen, ¶0028).
Croxford does not explicitly disclose “the remote processor: determining, based on the content of the frame, one or more region(s) of the frame that are to be provided at a first, higher quality and one or more region(s) of the frame that are to be provided at a second, lower quality; compressing the one or more region(s) of the frame that are to be provided at the first, higher quality using a first compression technique; compressing the one or more region(s) of the frame that are to be provided at the second, lower quality using a second different compression technique; and transmitting the frame in a compressed form including the one or more region(s) that were compressed using the first compression technique and the one or more region(s) that were compressed using the second compression technique from the remote processor to the display device for display such that the one or more region(s) that were compressed using the first compression technique are provided to the display device at a higher quality than the one or more region(s) that were compressed using the second compression technique.”
Noguchi teaches the remote processor: determining, based on the content of the frame, one or more region(s) of the frame that are to be provided at a first, higher quality and one or more region(s) of the frame that are to be provided at a second, lower quality (Noguchi, abstract, “a characteristic region detecting section that detects a characteristic region in an image, an image dividing section that divides the image into the characteristic region and a background region other than the characteristic region, and a compressing section that compresses a characteristic region image which is an image of the characteristic region and a background region image which is an image of the background region at different strengths from each other.”); 
compressing the one or more region(s) of the frame that are to be provided at the first, higher quality using a first compression technique (Noguchi, ¶0062, “the compressing section 240 individually compresses the characteristic region compression moving images and the background region compression moving image, at the strengths determined according to the pieces of character information of the compression moving images.” ¶0063, “The compressing section 240 compresses the characteristic region images showing the characteristic regions and the background region image showing the background region, individually at different strengths.” ¶0067, “The coding section 231 compresses the characteristic region moving images and the background region moving image by coding the moving images with the use of values set according to their respective pieces of character information. For example, the coding section 231 compresses the characteristic region moving images and the background region moving image by coding the moving images with the use of code amounts assigned according to their respective pieces of character information.”); 
compressing the one or more region(s) of the frame that are to be provided at the second, lower quality using a second different compression technique (Noguchi, ¶0107, “The compression strengths at which the compressing section 240 compresses the characteristic region moving images may descend in the order of a movement region, a person's body, the side view of a person's face, and the front view of a person's face, which are exemplary characters of different types.” “the compression strengths at which the compressing section 240 compresses the characteristic region moving images and the background region moving image may descend in the order of the front view of a person's face, the side view of a person's face, a person's body, a movement region and a background region.”); and
transmitting the frame in a compressed form including the one or more region(s) that were compressed using the first compression technique and the one or more region(s) that were compressed using the second compression technique from the remote processor to the display device for display such that the one or more region(s) that were compressed using the first compression technique are provided to the display device at a higher quality than the one or more region(s) that were compressed using the second compression technique (Noguchi, ¶0068, “The output section 207 transmits the pieces of characteristic region moving image data and the piece of background region moving image data, which are associated with each other by the associating section 206, to the communication network 110.”).
Croxford, Vanreenen and Noguchi are considered to be analogous art because all pertain to graphics rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Croxford with the features of “the remote processor: determining, based on the content of the frame, one or more region(s) of the frame that are to be provided at a first, higher quality and one or more region(s) of the frame that are to be provided at a second, lower quality; compressing the one or more region(s) of the frame that are to be provided at the first, higher quality using a first compression technique; compressing the one or more region(s) of the frame that are to be provided at the second, lower quality using a second different compression technique; and transmitting the frame in a compressed form including the one or more region(s) that were compressed using the first compression technique and the one or more region(s) that were compressed using the second compression technique from the remote processor to the display device for display such that the one or more region(s) that were compressed using the first compression technique are provided to the display device at a higher quality than the one or more region(s) that were compressed using the second compression technique.” as taught by Noguchi. The suggestion/motivation would have been reducing the data amount of the moving images (Noguchi, ¶0054).
 
As to claim 3, claim 2 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the frame represents a view of a scene of one or more objects of interest, and wherein the region(s) of the frame that are determined to be produced at the first, higher quality comprise the region(s) of the frame including an object of interest (Croxford, ¶0193, “rendering (only) a region of the first (application) frame (e.g. that contains a close and/or moving object)”).

As to claim 4, claim 3 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the frame represents a view of a scene comprising plural, different objects of interest, and wherein two or more different region(s) of the frame that include a respective two or more different objects of interest are produced at the first, higher quality (Croxford, ¶0195, “a (and each) region of the first frame (containing the (group of) object(s) determined to be close to the first viewpoint and/or moving) that a (respective) further version(s) of the first frame is re-rendered for can be determined as desired. There may be one or more such regions for re-rendering.” ¶0197, “Where there are plural objects that have been determined to be close to the first viewpoint and/or moving, however, then a respective region for re-rendering may be determined for each of the plural determined objects (for each, some or all of the one or more further versions). In this case, there would be plural regions for re-rendering, each containing a single object of plural objects determined to be close to the first viewpoint and/or moving (for each, some or all of the one or more further versions).” Also see Vanreenen.).

As to claim 5, claim 1 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the determination of which region(s) of the frame are to be produced at the first, higher quality is based on one or more received user inputs including an indication of a user's current gaze direction (Vanreenen, ¶0057, “position 1, position 2, and position 3 can represents coordinates (e.g., x, y, and/or z coordinates) corresponding to the location of the user's gaze within the graphics content, regions of the graphics content currently associated with the user's gaze, and/or objects of interest corresponding to the user's gaze within the graphics content.” ¶0060, “the position of the user's gaze corresponds to the foveated region, and the user may view a higher quality image and/or may not see noticeable artifacts in that frame of graphics content.”)

As to claim 6, claim 1 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the step of producing the determined region(s) of the frame at a first, higher quality comprises the graphics processor rendering the determined region(s) of the frame at a first, higher resolution, whereas other regions of the frame are rendered at a second, lower resolution (Vanreenen, ¶0030, “Once the region of the graphics content in the user's foveal vision is determined, this approach may include rendering the region at a higher resolution and rendering the other region(s) of the scene at one or more lower resolutions.”).

As to claim 7, claim 1 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the step of providing one or more of the generated sequences of frames for output for display comprises: providing a plurality of sequences of frames corresponding to a plurality of different possible future states for the application; and selecting which one of the plurality of sequences of frames is to be displayed, wherein the plurality of sequences of frames provided to the display controller represents a subset of all of the possible future states for which frames have been produced by the graphics processor (Croxford, ¶0175, “one or more (and in an embodiment each) of the one or more further versions of the first frame may each be rendered based on a respective further point in time, and/or further viewpoint and/or further view direction (further view orientation (pose)) that is dynamically selected in use, e.g. based on parameters or properties determined at runtime, e.g. based on (head or display) tracking (orientation (pose)) information sensed at runtime.” ¶0251-0253, “the rendered source data to use to generate the output frame is selected based on a (or the) second view (head or display) orientation (pose) that in an embodiment represents a view (head or display) orientation (pose) of the user of the (virtual reality (VR) and/or augmented reality (AR)) (head mounted) display system after rendering of the first (application) frame (and the (and each) further version), at the second point in time.”).

As to claim 10, claim 1 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the control of which frames are produced and/or displayed is based on received user inputs (Vanreenen, ¶0057, “position 1, position 2, and position 3 can represents coordinates (e.g., x, y, and/or z coordinates) corresponding to the location of the user's gaze within the graphics content, regions of the graphics content currently associated with the user's gaze, and/or objects of interest corresponding to the user's gaze within the graphics content.” ¶0060, “the position of the user's gaze corresponds to the foveated region, and the user may view a higher quality image and/or may not see noticeable artifacts in that frame of graphics content.”).

As to claim 23, claim 1 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses wherein the determination of which region(s) of the frame are to be produced at the first, higher quality is based on the content of the frame such that the region(s) that are produced at the first, higher quality include the region(s) of the frame where a user is expected to look at when the frame is displayed (Noguchi, ¶0078, “The characteristic region detecting section 203 detects regions containing a person's face, a person's body, and a moving article, as ROIs of different types.” ¶0080, “the characteristic region detecting section 203 detects a region satisfying a predetermined condition relating to image contents, as a ROI.”. Also see Croxford and Vanreenen for user attention.)

Claims 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford et al. (US Pub 2018/0365882 A1) in view of Vanreenen et al. (US Pub 2019/0391641 A1) and Noguchi et al. (US Pub 2010/0119156).

As to claim 11, the combination of Croxford and Vanreenen discloses a graphics processing system comprising: a host processor; a graphics processor operable to process data for an application executing on the host processor to render frames for the application for display; an output circuit operable to provide sequences of frames produced for the application by the graphics processor for output for display, wherein the host processor and graphics processor are implemented on a remote processor that is located remotely from a display device that is configured for displaying the rendered frames; and a control circuit configured to: cause the graphics processor to generate in advance of their being required a plurality of frame sequences, wherein each frame sequence comprises a respective sequence of one or more frames, each frame sequence corresponding to a different possible future state for the application; the remote processor being configured to provide a subset comprising less than all of the generated sequences of frames corresponding to a respective subset of the different possible future states for the application for output for display; wherein the remote processor is configured to: for each sequence of frames in the subset of the generated sequences of frames that is provided for output for display at the display device: determine, based on the content of the frame, one or more region(s) of the frame that are to be provided at a first, higher quality and one or more region(s) of the frame that are to be provided at a second, lower quality; compress the one or more region(s) of the frame that are to be provided at the first, higher quality using a first compression technique; compress the one or more region(s) of the frame that are to be provided at the second, lower quality using a second different compression technique; and transmit the frame in a compressed form including the one or more region(s) that were compressed using the first compression technique and the one or more region(s) that were compressed using the second compression technique from the remote processor to the display device for display such that the one or more region(s) that were compressed using the first compression technique are provided to the display device at a higher quality than the one or more region(s) that were compressed using the second compression technique (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the determination of which region(s) of the frame are to be rendered at the first, higher resolution is based on the content of the frame such that the region(s) that are rendered at the first, higher resolution include the region(s) of the frame where a user is expected to look at when the frame is displayed (Croxford, ¶0170, “a further view (head or display) orientation (pose) that a (and each) further version of the first frame is rendered based on represents a predicted or assumed (head or display) movement (e.g. rotation and/or translation) that the user of the (e.g. head mounted) display might make relative to (starting from) the first view (head or display) orientation (pose) that the first (application) frame is rendered based on, during the time period that the first (application) frame is being used for display.”)

As to claim 13, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the frame represents a view of a scene of one or more objects of interest, and wherein the region(s) of the frame that are determined to be produced at the first, higher quality comprise the region(s) of the frame including an object of interest (See claim 3 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the frame represents a view of a scene comprising plural, different objects of interest, and wherein two or more different region(s) of the frame that include a respective two or more different objects of interest are produced at the first, higher quality (See claim 4 for detailed analysis.).

As to claim 15, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses a user input circuit for receiving inputs from a user, and wherein the graphics processing system is configured to determine which region(s) of the frame are to be produced at the first, higher quality based on one or more received user inputs including an indication of a user's current gaze direction (See claim 5 for detailed analysis.).

As to claim 16, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the graphics processor is configured to produce the determined region(s) of the frame at a first, higher quality by rendering the determined region(s) at a first, higher resolution, whereas other regions of the frame are rendered at a second, lower resolution (See claim 6 for detailed analysis.).

As to claim 17, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses the output circuit is configured to provide a plurality of sequences of frames corresponding to a plurality of different possible future states for the application to a display controller; and the display controller is configured to select which of plurality of sequences of frames is to be displayed (See claim 7 for detailed analysis.).

As to claim 20, claim 11 is incorporated and the combination of Croxford, Vanreenen and Noguchi discloses a user input circuit for receiving inputs from a user, and wherein the graphics processing system is configured to control which frames are produced and/or displayed based on the received user inputs (See claim 10 for detailed analysis.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU CHEN/Primary Examiner, Art Unit 2613